Citation Nr: 1735541	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than December 28, 2015 for service connection and the assignment of a 30 percent rating for bilateral pes planus with plantar fasciitis (previously rated as bilateral foot pain and numbness). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1998 to July 2001 in the United States Army.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A February 2017 Board decision increased the Veteran's ratings for bilateral wrist carpal tunnel syndrome and denied service connection for Grave's disease and exercise-induced asthma.  These issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the AOJ granted service connection for bilateral foot pain and numbness and assigned a noncompensable rating, effective May 6, 2011.  

In December 2016, the AOJ issued a rating decision granting service connection for bilateral pes planus with plantar fasciitis (previously rated as bilateral foot pain and numbness) and assigned a rating of 30% disabling effective December 28, 2015.  The noncompensable rating for bilateral foot pain and numbness was terminated effective the same date. 

In a February 2017 statement, the Veteran requested "reconsideration for combined rating for effective date of Bilateral pes planus with plantar fasciitis (previously rated as bilateral foot pain and numbness".  The Veteran also stated that she immediately appealed the August 2013 decision that granted service connection for bilateral foot pain numbness and the noncompensable rating.

The AOJ has not responded to the Veteran's notice of disagreement with a Statement of the Case.  As such, a remand of the issue required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, issue a Statement of the Case with regard to an earlier effective date for service connection and the assignment of an increased rating for bilateral pes planus with plantar fasciitis (previously rated as bilateral foot pain and numbness). The Board will further consider the issue only if a timely substantive appeal is received in response to the Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




